--------------------------------------------------------------------------------

Exhibit 10.4

[FORM OF]




NON-COMPETITION AGREEMENT


This Non-Competition Agreement dated November 30, 2007 (the "Non-Competition
Agreement"), is by and among Rick’s Cabaret International, Inc., a Texas
corporation, (the ”Company“) and [Name], an individual residing in
Florida  ([“Name”]).


W I T N E S S E T H:


WHEREAS, simultaneously herewith, [Name] has entered into a Stock Purchase
Agreement (the “Stock Purchase Agreement”) with the Company to sell to the
Company (i) ______ shares of common stock, no par value, of Miami Gardens Square
One, Inc., a Florida corporation (“MGSO”) which shares represent 50.05% of the
issued and outstanding shares of MGSO and (ii) 50 shares of common stock, $.01
par value, of Stellar Management Corporation, a Florida corporation  (“Stellar”)
which shares represent 50% of the issued and outstanding shares of Stellar
(collectively, the “Transaction”); and


WHEREAS, [Name] is the [Title] of MGSO and [Title] of Stellar; and


WHEREAS, MGSO owns and operates an adult entertainment cabaret known as an
“Tootsie’s Cabaret” (“Tootsie’s” or the “Club”) located at 150 NW 183rd Street,
Miami Gardens, Florida  33169 (the “Premises”); and


WHEREAS, [Name] will benefit from the Transaction; and


WHEREAS, the Company requires that [Name] enter into this Non-Competition
Agreement as a condition to the Company entering into the Transaction; and


WHEREAS, to induce the Company to enter into the Stock Purchase Agreement and to
complete the Transaction, [Name] agreed to enter into this Non-Competition
Agreement; and


NOW, THEREFORE, in consideration of the premises, the closing of the Transaction
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Seller and the Company agree as follows:


1.       Covenants.  For a period of five (5) years following the Closing Date
set forth in the Stock Purchase Agreement (such five (5) year period being
referred to herein as the “Restricted Period”), [Name] shall not, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, stockholder, corporate officer, director, investor or in any other
individual or representative capacity, whether for compensation or not:


 
(a)
Own, or have any rights of conversion to own, or share in the earnings of, carry
on, manage, operate, control, be engaged in, render services to, solicit
customers for any business engaged in the operation of an establishment
featuring live female nude or semi-nude entertainment within a twenty (20) mile
radius of the Premises (the “Prohibited Area”), with the exception of the
existing business known as “Alley Cat” which is operated at 2875 Shipping
Avenue, Miami, Florida; or


--------------------------------------------------------------------------------



 
(b)
Solicit or induce, or attempt to solicit or induce, wherever located, any
employee, independent contractor, or agent or consultant of MGSO or Stellar, the
Club, the Company or any of their affiliates to leave his or her employment or
terminate his or her agreement or relationship with MGSO or Stellar, the Club,
the Company or any of their affiliates.



2.            [Name]’s Acknowledgments and Agreements.  [Name] acknowledges and
agrees that:


 
(a)
Due to the nature of MGSO’s, Stellar’s and the Company’s business, the foregoing
covenants place no greater restraint upon [Name] than is reasonably necessary to
protect the business and goodwill of MGSO, Stellar and the Company;



 
(b)
These covenants protect a legitimate interest of MGSO, Stellar and the Company
and do not serve solely to limit the future competition of MGSO, Stellar or the
Company;



 
(c)
This Non-Competition Agreement is not an invalid or unreasonable restraint of
trade;



 
(d)
A breach of these covenants by [Name] would cause irreparable damage to MGSO,
Stellar and the Company;



 
(e)
These covenants will not preclude [Name] from obtaining reasonable business
relationships or becoming gainfully employed following the closing of the Stock
Purchase Agreement;



 
(f)
These covenants are reasonable in scope and are reasonably necessary to protect
the business and goodwill and valuable and extensive trade which MGSO, Stellar
and the Company have established through their own expense and effort;



 
(g)
The signing of this Non-Competition Agreement is necessary as part of the
consummation of the Transaction previously discussed; and



 
(h)
[Name] has carefully read and considered all provisions of this Non-Competition
Agreement and that all of the restrictions set forth are fair and reasonable and
are reasonably required for the protection of the interests of MGSO, Stellar and
the Company.



3.            Remedies, Injunction.  In the event of [Name]’s actual breach of
any provisions of this Non-Competition Agreement, [Name] agrees that MGSO,
Stellar and the Company shall be entitled to a temporary restraining order,
preliminary injunction and/or permanent injunction restraining and enjoining
[Name] from violating the provisions herein.  Nothing in this Non-Competition
Agreement shall be construed to prohibit MGSO, Stellar or the Company from
pursuing any other available remedies for such breach or threatened breach,
including the recovery of damages from [Name].  [Name] further agrees that, for
the purpose of any such injunction proceeding, it shall be presumed that MGSO’s,
Stellar’s and the Company's legal remedies would be inadequate and that MGSO,
Stellar and the Company would suffer irreparable harm as a result of [Name]’s
violation of the provisions of this Non-Competition Agreement.

Non-Competition Agreement - Page 2

--------------------------------------------------------------------------------



4.            Severability.  In the event that any of the provisions of this
Non-Competition Agreement are held to be invalid or unenforceable in whole or in
part, those provisions to the extent enforceable and all other provisions shall
nevertheless continue to be valid and enforceable as though the invalid or
unenforceable parts had not been included in this Non-Competition Agreement.  In
the event that any provision relating to the time period or scope of a
restriction shall be declared by a court of competent jurisdiction to exceed the
maximum time period or scope such court deems reasonable and enforceable, then
the time period or scope of the restriction deemed reasonable and enforceable by
the court shall become and shall thereafter be the maximum time period or the
applicable scope of the restriction.  [Name] further agrees that such covenants
and/or any portion thereof are severable, separate and independent, and should
any specific restriction or the application thereof, to any person, firm,
corporation, or situation be held to be invalid, that holding shall not affect
the remainder of such provisions or covenants.


5.            General Provisions.


 
(a)
Notices.  Any notices to be given hereunder by either party to the other may be
effected either by personal delivery in writing or by mail, registered or
certified, postage prepaid with return receipt requested or by a recognized
overnight delivery service.  Mailed notices shall be addressed to the parties at
the addresses set forth below, but each party may change their address by
written notice in accordance with this Paragraph (a).  Notices delivered
person­ally shall be deemed communicated as of actual receipt; mailed notices
shall be deemed communicated as of three (3) days after mailing; and overnight
delivery service shall be deemed delivered one (1) day after depositing with the
overnight delivery service.



If to Company:                              Eric Langan, President
10959 Cutten Road
Houston, Texas 77066


With a copy to:                             Mr. Robert D. Axelrod
Axelrod, Smith & Kirshbaum
5300 Memorial Drive, Suite 700
Houston, Texas 77007


If to [Name]:                                  150 NW 183rd Street, Suite 200
Miami Gardens, Florida  33169


 
(b)
Law Governing Non-Competition Agreement and Venue.  This Non-Competition
Agreement shall be governed by, and construed in accordance with, the laws of
the State of Florida, without regard to principles of conflict of laws.  In any
action between or among any of the parties, whether arising out of this
Agreement or otherwise, each of the parties irrevocably consents to the
exclusive jurisdiction and venue of the federal and state courts located in Dade
County, Florida.


Non-Competition Agreement - Page 3

--------------------------------------------------------------------------------



 
(c)
Contract Terms to be Exclusive.  This Non-Competition Agreement contains the
sole and entire agreement between the parties and shall supersede any and all
other agreements between the parties with respect to the Seller’s and [Name]’s
agreement not to compete with MGSO and the Company.



 
(d)
Waiver or Modification Ineffective Unless in Writing.  It is further agreed that
no waiver or modification of this Non-Competition Agreement or of any covenant,
condition, or limitation herein contained shall be valid unless in writing and
duly executed by the party to be charged therewith and that no evidence of any
waiver or modification shall be offered or received in evidence in any
proceeding or litigation between the parties hereto arising out of or affecting
this Non-Competition Agreement, or the rights or obligations of any party
hereunder, unless such waiver or modification is in writing, duly executed as
aforesaid.



 
(e)
Assignment.  The rights and benefits of MGSO, Stellar and the Company under this
Non-Competition Agreement shall inure to the benefit of and be binding upon the
successors and assigns of MGSO, Stellar and the Company.  The rights of [Name]
hereunder are personal and nontransferable except that the rights and benefits
hereof shall inure to the benefit of the heirs, executors and legal
representatives of the Seller and [Name].



 
(f)
Binding Effect.  Except as otherwise provided herein, this Non-Competition
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns.



 
(g)
Execution.  This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.





[SIGNATURES APPEAR ON THE FOLLOWING PAGE]

Non-Competition Agreement - Page 4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Non-Competition Agreement has been executed as of the
30th day of November, 2007.





 
RICK’S CABARET INTERNATIONAL, INC.
             
By:  
 
   
Eric Langan, President
                   
 
 
 [NAME], INDIVIDUALLY

 
 
Non-Competition Agreement - Page 5

--------------------------------------------------------------------------------
